DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Response to Arguments

2.	In light of the amendments to the claims, the claim objections of claims 3 and 19 are withdrawn. 

3.	Applicant’s arguments, see Remarks page 6, filed 05/31/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1-2 and 4-14 have been fully considered and are persuasive in light of the amendments to the claims.  The 35 U.S.C. 102(a)(1) rejection of claims 1-2 and 4-14 has been withdrawn. 

4.	Applicant’s arguments, see Remarks page 6, filed 05/31/2022, with respect to the 35 U.S.C. 103 rejection of claims 15-18 and 20 have been fully considered and are persuasive in light of the amendments to the claims.  The 35 U.S.C. 103 rejection of claims 15-18 and 20 has been withdrawn. 


Allowable Subject Matter

5.	Claims 1-20 are allowed.

Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… a CAN Ethernet gateway (CEG) communicatively coupled with the first CAN bus and the second CAN bus, the CEG configured to generate a user datagram protocol (UDP) packet that comprises: a packet header; a first data portion that comprises a first CAN header and the first CAN data, the CAN header comprising a message type of the first CAN data and a channel of the first CAN data; and a second data portion that comprises a second CAN header and the second CAN data…in combination with other limitations recited as specified in claim 1.

In claim 8,… a computing device configured to generate a user datagram protocol (UDP) packet that comprises: a packet header; a first data portion that comprises a first controller area network (CAN) header and first CAN data, the first CAN header comprising a message type of the first CAN data and a channel of the first CAN data; and a second data portion that comprises a second CAN header and second CAN data…in combination with other limitations recited as specified in claim 8.

In claim 15,… generating, by a processor, a user datagram protocol (UDP) packet that comprises: a header; a first data portion that comprises a first CAN header and the first CAN data, the first CAN header comprising a message type of the first CAN data and a channel of the first CAN data; and a second data portion that comprises a second CAN header and the second CAN data.…in combination with other limitations recited as specified in claim 15.

The first closest prior art of record is Sikaria et al, US 2018/0062988 hereafter Sikaria. Sikaria discloses FIG. 4, 430, [0023], [0060], [0062] discloses the CEG communicates with UDP messages, [0013] discloses a NIC configured to parse the UDP message to obtain the first and second CAN messages, FIG. 4, [0062] discloses the source port 432, destination port 434, length 436 and checksum 438 together comprise the packet header of the UDP message 430, FIG. 4, 446, 460, 462, 464, [0066]-[0069], [0071]-[0073] discloses a first data portion/Message A 446 comprises the ID 462 and length 464 and the first CAN message 460 including data 466, FIG. 4, 446, 460, 462, 464, [0066]-[0069], [0071]-[0073] discloses afirst data portion/Message A 446 comprises the ID 462 and length 464 and the first CAN message 460 including data 466. Sikaria does not explicitly disclose the CAN header comprising a message type of the first CAN data and a channel of the first CAN data (as disclosed in independent claims 1, 8 and 15). 

The second closest prior art of record is DYAKIN et al, US 2019/0306180 hereafter DYAKIN. DYAKIN Fig. 1A, [0041]-[0043] discloses the first of a plurality of CAN data/messages received from a first of a plurality of ECU 111-113 on a first of a plurality of CAN buses 151-157 of the vehicle. DYAKIN does not explicitly disclose the CAN header comprising a message type of the first CAN data and a channel of the first CAN data (as disclosed in independent claims 1, 8 and 15).

The third closest prior art of record is Nolscher et al, US 2022/0029209 herafter Nolscher. Nolscher FIG. 4B, [0054] discloses a parameter proposal message can include various data fields, such as a header 452 (e.g., indicating the type of message and other elements related to the message) channel parameters 458 (e.g., specifying various communication channel settings and options). However, Nolscher does not explicitly disclose the header comprises the channel of the CAN data (as disclosed in independent claims 1, 8 and 15). As shown in Nolscher FIG. 4B the header 452 and the channel parameters 458 field are separate data fields in the message. The channel parameters 458 field is not in the header 452. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: ZEH et al, US 2021/0294889 hereafter ZEH. ZEH [0006] discloses a protocol frame, for communication between participants of a bus-based communication system in a vehicle according to a protocol, may include a header, indicating a start of the protocol frame to be communicated between a sender and a receiver and [0009], [008]-[0089] discloses indicating the payload type in the frame.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469